OPINION — AG — **** COURT OF APPEALS JUDICIAL DISTRICT BOUNDARIES **** ELECTIONS CONDUCTED DURING 1972 FOR JUDICIAL POSITIONS ON THE COURT OF APPEALS FROM THE FIRST AND SECOND CONGRESSIONAL DISTRICTS WILL BE BASED UPON BOUNDARIES OF SUCH DISTRICTS AS THEY ARE PRESENTLY DEFINED IN 14 O.S. 1971 3 [14-3], AND NOT AS THEY ARE DEFINED IN HOUSE BILL NO. 1455, SECOND SESSION, 33RD LEGISLATURE. ELECTIONS CONDUCTED DURING 1974 FOR JUDICIAL POSITIONS ON THE COURT OF APPEALS FROM THE THIRD AND FOURTH CONGRESSIONAL DISTRICTS WILL BE BASED UPON THE BOUNDARIES OF SUCH DISTRICTS AS THEY ARE DEFINED IN HOUSE BILL NO. 1455, SECOND SESSION, 33 RED OKLAHOMA LEGISLATURE, AND NOT AS THEY ARE DEFINED IN 14 O.S. 1971 3 [14-3]. FURTHER, ELECTIONS CONDUCTED DURING 1976 FOR JUDICIAL POSITIONS ON THE COURT OF APPEALS FROM THE FIFTH AND SIXTH CONGRESSIONAL DISTRICTS WILL BE BASED UPON THE BOUNDARIES OF SUCH DISTRICTS AS THEY ARE DEFINED IN HOUSE BILL NO. 1455, SECOND SESSION, 33RD LEGISLATURE, AND NOT AS THEY ARE DEFINED IN 14 O.S. 1971 3 [14-3]. THE STATUS OF JUDGE WHO WAS ELECTED UNDER 20 O.S. 1971 30.9 [20-30.9], IN 1970 FOR A FOUR OR SIX YEAR TERM ON THE COURT OF APPEALS WILL NOT BE AFFECTED DURING THE TERM BASED UPON CONGRESSIONAL DISTRICTS AS DEFINED IN HOUSE BILL NO. 1455, SECOND SESSION, 33RD LEGISLATURE. CITE: 20 O.S. 1971 30.11 [20-30.11] (MARVIN C. EMERSON)